Per Curiam.

In the main the services rendered by the committee as set forth in her affidavit were not so extraordinary in character as to warrant the granting of an extra allowance. For the most part the services consisted of those usually performed by a committee of the estate of an incompetent veteran for which compensation is allowed by way of commissions. (Matter of Erlandsen, 265 N. Y. 155.) Therefore the allowance made to the committee, over and above the commissions retained, should be reduced to the sum of $200 from which there is to be deducted the surcharge of $70.
We are of the opinion also that the allowances made to the attorneys and the special guardian were excessive and should be reduced to the amount of $500 for the attorneys and $300 for the special guardian, as urged by the Administrator of Veterans’ Affairs.
The order so far as appealed from, should, therefore, be modified accordingly and as so modified, affirmed.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order unanimously modified as indicated in opinion, and as so modified, affirmed. Settle order on notice.